Citation Nr: 0837419	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-39 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for loss of smell.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel
INTRODUCTION

The veteran served on active military duty from December 2003 
to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Board finds that remand for further development is 
necessary prior to appellate adjudication of this claim 
because VA has not yet met its duty to assist.  VA has a duty 
to assist claimants to obtain evidence needed to substantiate 
a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  First, remand is required 
to attempt to obtain full private medical records related to 
the veteran's respiratory disorder and loss of smell.  At the 
October 2007 Board hearing, the veteran testified that he 
received medical treatment from Dr. Iung from the time he was 
thirteen or fourteen years of age.  In a March 2005 
authorization and consent to release information to VA, the 
veteran stated that he received treatment from Dr. Iung from 
March 2005 to the present for a respiratory disorder and loss 
of smell.  The medical evidence of record contains one record 
from Dr. Iung dated March 2005.  The Board finds that the RO 
must again attempt to obtain all records of treatment by Dr. 
Iung related to the veteran's respiratory disorder and loss 
of smell.

Second, VA's duty to assist includes obtaining records in the 
custody of a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2).  In the October 2007 Board hearing, the 
Chairman noted that the veteran had a pending VA medical 
center appointment for the following month and noted that the 
record would be held open for 60 days to incorporate that 
medical record.  In a January 2008 statement, the veteran 
stated that he was examined by Dr. Karthikeyan regarding the 
respiratory disorder and loss of smell at the Flint VA 
Outpatient Clinic on December 4, 2007.  This examination is 
not of record and is material to the issue on appeal; 
therefore, it must be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that where VA medical 
treatment records are material to the issue on appeal and are 
not included within the claims file, a remand is necessary to 
acquire such VA records, because VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees).

Accordingly, the case is remanded for the following action:

1.	The RO must contact the Flint, Michigan 
VA Outpatient Clinic to obtain and 
associate with the claims file all 
treatment records not yet of record 
pertaining to the veteran's respiratory 
disorder and loss of smell, to 
specifically include a December 4, 2007 
examination by Dr. Karthikeyan.  If any 
requested records are not available, or 
the search for any such records 
otherwise yields negative results, that 
fact must be clearly documented in the 
claims file.

2.	The RO must contact Dr. Iung to obtain 
all records of treatment or examination 
from March 2005 to the present.  All 
information obtained must be made part 
of the claims file.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain, (b) briefly explain 
the efforts that the RO made to obtain 
those records, and (c) describe any 
further action to be taken by the RO 
with respect to the claims.  The 
veteran must then be given the 
opportunity to respond.

3.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

